Citation Nr: 0207091	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  01-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with a history of recurrent subluxation, 
currently rated as 10 percent disabling.  

2.  Entitlement to service-connection for chondromalacia of 
the right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from May 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The evaluation for chondromalacia of 
the left knee with a history of recurrent subluxation was 
increased to 10 percent and service-connection for 
chondromalacia of the right knee was denied.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee with a 
history of recurrent subluxation is manifested by flexion 
between 135 and 140 degrees and extension between 0 and 10 
degrees with pain; swelling, abnormal motion, crepitus, 
weakness, some instability, fatigue, and lack of endurance.  

2.  Chondromalacia patella, bilateral was noted on the March 
1981 Report of Medical Examination at separation and the July 
2001 VA examination report.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee with a history of 
recurrent subluxation disability have not been met.  38 
U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107(b) (2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299, 5010 (2001).  

2.  Chondromalacia of the right knee was incurred in service.  
38 U.S.C. §§ 1131, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§  
3.102, 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The January 2001 rating decision, the July 2001 RO letter as 
well as the September 2001 Statement of the Case informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran was afforded VA examinations in October 2000 and 
July 2001.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Chondromalacia of the Left Knee 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

However, when, as here, the veteran is requesting a higher 
rating for a disability that was service-connected many years 
ago, as opposed to contesting the initial rating assigned 
just after establishing entitlement to service connection, 
the current level of functional impairment is of primary 
concern, and VA does not have to consider the propriety of 
the initial evaluation or whether the veteran is entitled to 
a "staged" rating to compensate for times since filing the 
initial claim when the disability may have been more severe 
than at others.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); cf. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran's service-connected chondromalacia of the left 
knee with a history of recurrent subluxation is currently 
rated as 10 percent disabling under Diagnostic Codes 5299 and 
5010.  Diagnostic Code 5299 applies to disabilities of the 
musculoskeletal system that are not specifically accounted 
for in the Rating Schedule, but can be rated by analogy to a 
similar specified disability code.  See 38 C.F.R. §§ 4.20, 
4.27 (2001).  According to 38 C.F.R. § 4.71a, Diagnostic Code 
5010, degenerative arthritis due to trauma and substantiated 
by X-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  And Diagnostic Code 5003, in turn, 
indicates the degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Here, the 
specific joint involved is in the knee, so the applicable 
Diagnostic Codes are Code 5260 for limitation of flexion and 
Code 5261 for limitation of extension.

Under Diagnostic Code 5260, a 10 percent rating requires 
flexion limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  Conversely, under Diagnostic Code 
5261, a 10 percent rating requires extension limited to no 
more than 10 degrees, a 20 percent rating to no more than 15 
degrees, a 30 percent rating to no more than 20 degrees, a 40 
percent rating to no more than 30 degrees, and a 50 percent 
rating to no more than 45 degrees.  38 C.F.R. § 4.71a (2001).  
"Normal" range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Unfortunately, the veteran does not have sufficient 
limitation of motion in his left knee-on either extension or 
flexion, to warrant an evaluation higher than 10 percent.  At 
the October 2000 VA examination left knee flexion was 140 
degrees and extension was limited to 10 degrees with pain at 
5 degrees.  At the July 2001 VA examination flexion was 135 
degrees with pain after 45 degrees and extension was 10 
degrees.  The December 2001 private medical record revealed 
full range of motion of the left knee.  So as is readily 
apparent from the above data, even when the veteran had the 
least amount of range of motion in his left knee it still far 
exceeded the requirements for a rating higher than 10 percent 
under either Diagnostic Code 5260 for limitation of flexion 
or Diagnostic Code 5261 for limitation of extension.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, increased ratings 
are not warranted on the basis of these regulations.  

At the October 2000 VA examination drawer and McMurrary's 
tests were within normal limits.  The range of motion of the 
affected joints was additionally limited by pain on both 
sides.  There was no fatigue, weakness, and lack of endurance 
or incoordination.  The examiner commented that the veteran 
had problems on prolonged standing and walking.  This was 
also the case for his daily activities and his usual 
occupation also.  At the July 2001 VA examination there was 
swelling, abnormal motion, crepitus, weakness of the left 
knee.  Drawer and McMurray's tests were slightly abnormal.  
Deluca's issues were pain, fatigue, weakness and lack of 
endurance with pain being the main factor.  The veteran had 
no constitutional signs of arthritis.  The examiner commented 
that according to the examination the veteran was having a 
moderate degree of difficulty with his knees and his 
ambulation with evidence of continued disability.  The 
veteran works as an installer, and had to stand, climb and 
walk extensively.  He would have a considerable amount of 
difficulty performing his job on a continuous basis in his 
current condition.  It was possible that he may be able to 
function at a much higher degree when his condition subsides.  
The December 2001 private medical record revealed that the 
veteran had some mild patellofemoral crepitance.  The 
physician could not get a good firm stop with Lachman's in 
the left knee.  

The veteran is adequately compensated for the above symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of the currently assigned 10 percent for chondromalacia of 
the left knee with a history of recurrent subluxation.  Thus, 
the Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, higher evaluations are not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59 (2001).  

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97.  Although, there was some 
instability of the left knee at the July 2001 VA examination 
the December 2001 private medical record revealed that there 
was no gross instability.  In fact, the radiology reports 
have been consistently negative for arthritis.  The October 
2000 left knee x-ray impression was no acute or significant 
abnormality identified.  The July 2001 x-ray impression was 
negative study.  The December 2001 private x-ray showed no 
significant osteoarthritis.  Given, that the x-ray evidence 
is negative for arthritis an additional evaluation under 
Diagnostic Code 5257 for instability is not warranted.  


Chondromalacia of the Right Knee

Generally, service-connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C. § 1131 (2002); 38 
C.F.R. § 3.303(a) (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service medical records show that the veteran complained of a 
painful right knee in July 1977.  The impression was soft 
tissue injury.  In December 1979 the assessment was rule out 
meniscus with congenital bilateral laxity.  Chondromalacia 
patella bilateral was noted on the March 1981 Report of 
Medical Examination at separation.  At the February 1982 VA 
examination the veteran had rather loose patella bilaterally 
to movement although no true subluxation was present on 
examination.  

At the July 2001 VA examination the appearance of the knee 
joints were abnormal.  There was swelling and abnormal 
motion, crepitus and weakness bilaterally.  There was some 
instability of both knees.  Drawer and McMurray's tests were 
slightly abnormal.  The diagnosis was VA established 
diagnosis of chondromalacia of the right knee.  The examiner 
commented that the veteran had pain with range of motion 
testing with weakness and instability.  

Since the veteran continues to have chondromalacia of the 
right knee the Board concludes that the current 
chondromalacia of the right knee is of service origin.  38 
C.F.R. § 3.303 (2001).  In view of the above findings the 
evidence is at least in equipoise as to whether the veteran's 
chondromalacia of the right knee was incurred in or 
aggravated by service.  The Board finds that the evidence is 
in equipoise, and thus the benefit of the doubt is resolved 
in favor of the veteran.  Accordingly, service-connection for 
chondromalacia of the right knee is warranted. 38 U.S.C. §§ 
1131, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  


ORDER

An increased evaluation for chondromalacia of the left knee 
with a history of recurrent subluxation is denied.  

Service connection for chondromalacia of the right knee is 
granted, subject to the provisions governing the award of 
monetary benefits.




		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

